—Judgment (denominated an order), Supreme Court, New York County (William Davis, J.), entered on or about July 16, 1992, which, in a proceeding pursuant to CPLR article 78 to annul respondents’ determination denying petitioner an accident disability retirement pension, denied the application and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that the record contains ample credible evidence supporting the Medical Board’s finding that the injury petitioner sustained in March 1989 has not disabled him from performing his duties as a sanitation worker. That petitioner has adduced conflicting medical opinion provides no occasion for judicial interference (Matter of Campazzi v Ward, 181 AD2d 431; Matter of Cassidy v Ward, 169 AD2d 482; Matter of Spiro v Ward, 159 AD2d 225). Concur —Murphy, P. J., Sullivan, Kupferman, Asch and Kassal, JJ.